DETAILED ACTION
This Office Action is in response to claims filed on 10/14/2021. 
Claim 3 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US 2013/0282897 A1); in view of Scholl et al. (US 2011/0142054 A1); and in further view of Gerber et al. (US 2010/0150005 A1).

	Regarding claims 1, 9 and 16; Siegel discloses collecting reporting data from a plurality of network devices of a monitored network, the reporting data comprising: routing data describing how the network devices route network traffic to different destinations (the network traffic enricher monitors and collects routing information (including BGP data) associated with the first provider network; the BGP tables may include connectivity information that provides which destinations are reachable; each service provider contains multiple routers; see paragraphs [0027] and [0072]); interface data used to populate an interface data store storing information describing interfaces of the plurality of network devices of the monitored network (the network traffic enricher monitors and collects interface information associated with the first provider networks; each router includes multiple network interfaces; the device contains multiple memories; see paragraphs [0069], [0072] and Fig. 9); receiving a plurality of flow records from one or more the plurality of network devices, a flow record describing corresponding network traffic passing through a network device (the network traffic flow collector captures network traffic flow data on edge routers, the network traffic flow data relates to the identity of who sends and receives network traffic at a particular ingress router interface; see paragraphs [0069]-[0071]); enriching each of the plurality of flow records using the collected routing and interface data to produce enriched flow records including exit information indicating from which network device of the monitored network the network traffic corresponding to the flow record is expected to exit the monitored network (the network traffic enricher monitors and collects routing and interface information (e.g. BGP data) and uses the information to enrich the network traffic flow data to yield egress router and interface; see paragraphs [0072] – [0073]), analyzing the collected interface data of the interface data store describing interfaces of the plurality of network device of the monitored network to identify an exit interface of an egress device of the plurality of network devices different from the ingress device that is in communication with the determined next hop address (the network traffic enricher uses the BGP and interface information to enrich the network traffic flow data to yield egress router and interface; the egress router and interface in a first network provider is in communication with an ingress router in the second service provider; a router contains multiple network interfaces; see paragraphs [0018], [0069], [0072]- [0073]); and enriching the flow record using the identified exit interface (the enriched network traffic flow data include egress router and interface; see paragraph [0073]); storing the enriched flow records in a data store (the network analytics cluster stores the enriched network traffic flow data; see paragraph [0077]). 
Siegel discloses using routing and interface information to determine an egress router and interface in a first network provider.
Siegel does not explicitly disclose using the ingress routing data to select a next-hop address.
	Scholl further discloses using routing data associated with the ingress device corresponding to the flow record to determine a next hop address for the flow record, the next hop address indicating an external device to the monitored network to which to send the network traffic to reach a destination address associated with the flow record (when ingress PE router 120 is to have its routing modified (e.g. the ingress router is to route packets directed to the destination 110 rather than default destination 111), the route reflector selects a modified next-hop address external to service provider network for the ingress router 120; the modified next-hop address is connected to the interface 128 of an egress PE router 121; see paragraphs [0020] – [0022] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel and Scholl to select a next hop address device using ingress routing data to direct data packets to a destination rather than a default destination (see paragraph [0022]).

The combination of Siegel and Scholl discloses using routing and interface information to determine an egress router and interface in a first network provider. 
The combination of Siegel and Scholl does not explicitly disclose using the exit information to determine how network traffic is routed.
Gerber further discloses analyzing the enriched flow records, the analysis using the exit information to determine how network traffic is routed through the monitored network (based on the knowledge of network topology and flow records, the flow record analyzer can infer the end to end path of the flow in the network; for example, the flow record analyzer determines a flow enters interface 2 of router 100-1, exits router 100-1 through interface 4; enters router 100-4 (next hop) through interface 1, exit router 100-4 through interface 4 to the destination LAN 122-2; see paragraph [0020] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl and Gerber to use the exit information in a network topology to generate routing information in the network (see paragraph [0018]). 

	Specifically for claim 9; Siegel discloses a processor (processor; see Fig. 9); a memory in communication with the processor, the memory storing programming instruction (memory and instructions; see paragraph [0085] and Fig. 9).

	Regarding claims 2, 10 and 17; the combination of Siegel and Scholl discloses using routing and interface information to enrich a flow record. 
	The combination of Siegel and Scholl does not explicitly disclose using the exit information in a network topology to generate routing information in the network.
Gerber discloses determining a destination Internet Protocol (IP) address for the network traffic corresponding to the flow record (a flow record contains destination IP address; see paragraphs [0014], [0018], Fig. 1 and Fig. 3);  3333610/40334/FW/10167776.3wherein: the routing data associated with the ingress device corresponding to the flow maps destination IP address values to next hop IP addresses, each indicating a device external to the monitored network to which to send the network traffic to reach a respective mapped destination IP address (a flow record contains source interface field having a value associated with an interface of a router; for a given destination, the flow record analyzer can infer the next hop towards the destination; see paragraph [0018], Fig. 1 and Fig. 3); using the routing data to determine the next hop address comprising associating a next hop IP address with the flow record, based upon the destination IP address of the flow record and the routing data associated with the ingress device (the flow record analyzer generates routing information using routing table entry and flow record; the routing information includes information about end-to-end paths of data packet flows through the network; see paragraphs [0018] – [0020], Fig. 1 and Fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl and Gerber to use the exit information in a network topology to generate routing information in the network (see paragraph [0018]). 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Scholl; in view of Gerber; and in further view of Atlas et al. (US 2013/0286846 A1).

Regarding claims 4, 11 and 18; Siegel discloses enriching the flow record responsive to the selected exit interface (the network traffic enricher enriches the network traffic flow data to yield egress router and interface; see paragraph [0073]). 
The combination of Siegel, Scholl and Gerber does not explicitly disclose selecting an exit interface to a next-hop device based upon a proportion of network traffic.
Atlas discloses identifying, using the collected interface data, a plurality of exit interfaces of one or more egress devices of the plurality of network devices, each of the plurality exit interfaces in communication with the next-hop (source router 212 receives network traffic destined for destination router 214, classified to one of packet flows 222A-222D to the destination via a next-hop router; see paragraph [0112] and Fig. 7); determining a proportion of network traffic routed through each of the plurality of identified exit interfaces to the next-hop (the source router 212 assigns each of packet flows 222 to one of paths 216 based on the respective computed weights for paths 216; the weights are computed based on the overall bandwidths to be sent on the outgoing interfaces for the paths 216; see paragraph [0112] and Fig. 7); selecting an exit interface from among the plurality of identified exit interfaces responsive to the determined proportion (upon identifying each of packet flows, source router assigns the respective packet flows to the outgoing interface associated with next-hop router according to the computed weights for the outgoing interface; see paragraph [0112] and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl, Gerber and Atlas to select an exit interface to a next-hop device based upon a proportion of network traffic in order to balance network traffic among multiple paths through a network (see ABSTRACT of Atlas). 

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Scholl; in view of Gerber; and in further view of Meda et al. (US 8085773 B2).
	
Regarding claims 5, 12 and 19; the combination of Siegel, Scholl and Gerber discloses using routing and interface information to enrich a flow record.
The combination of Siegel, Scholl and Gerber does not explicitly disclose identifying a set of ingress interface based on the labeled packet.
 Meda discloses receiving a query containing a label (receiving labeled packets on a path; see lines 25-37, col. 5); identifying a set of ingress interfaces of the interfaces of the plurality of devices responsive to the label contained in the query (parser 420 examines the received multi-labeled packets and passed to an LDP block; the LDP block sets the entries in labels table accordingly; each entry specifies a mapping information of [inbound interface, inbound label value] to [outbound interface, outbound label value]; see lines 38-62, col. 5); and analyzing the enriched flow records to identify where network traffic entering the monitored network at the identified set of ingress interfaces exits the monitored network (the mapping information may be used to forward packets to one of outbound interfaces; see lines 63-68, col. 5 and lines 1-2, col. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl, Gerber and Meda to identify a set of ingress interface based on the labeled packet in order to control service levels for packets to be forwarded further down the path (see ABSTRACT of Meda).

Regarding claims 6, 13 and 20; the combination of Siegel and Scholl discloses using routing and interface information to enrich a flow record.
The combination of Siegel and Scholl does not explicitly disclose determining a destination IP address for the network traffic.
Gerber discloses wherein enriching the plurality of flow records comprises: 3533610/40334/FW/10167776.3determining a destination Internet Protocol (IP) address for the network traffic corresponding to the flow record (a flow record contains destination IP address; see paragraphs [0014], [0018], Fig. 1 and Fig. 3); determining the next hop address for the network traffic corresponding to the flow record using the destination IP address (a flow record contains source interface field having a value associated with an interface of a router; for a given destination, the flow record analyzer can infer the next hop towards the destination; see paragraph [0018], Fig. 1 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl and Gerber to use the exit information in a network topology to generate routing information in the network (see paragraph [0018]). 

The combination of Siegel, Scholl and Gerber discloses annotating flow records with routing and interface information.
The combination of Siegel, Scholl and Gerber does not explicitly disclose identifying a set of ingress interface based on the labeled packet.
 Meda discloses constructing a global interface table using the interface data collected from the plurality of network devices, the global interface table identifying exit interfaces of egress devices of the plurality of network devices (each entry in label table specifies a mapping information of [inbound interface, inbound label value] to [outbound interface, outbound label value, the mapping information may be used to forward multi-labeled packets to one of the outbound interface to the next device; see lines 47-68, col. 5); using the global interface table, identifying the exit interface of the egress device as an interface identified in the global interface table as being in communication with an Autonomous System Number (ASN) associated with the determined destination IP address (label processing block receives from labels table data representing the specific outbound interface on which to forward each labeled packet in an autonomous system; see lines 63-68, col. 5, lines 1-2, col. 6 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl, Gerber and Meda to identify a set of ingress interface based on the labeled packet in order to control service levels for packets to be forwarded further down the path (see ABSTRACT of Meda).

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Scholl; in view of Gerber; and in further view of Pei et al. (US 7889666 B1).

	Regarding claims 7, 14 and 21; the combination of Siegel, Scholl and Gerber discloses monitoring and collecting routing and interface information from devices in a network.
The combination of Siegel, Scholl and Gerber does not explicitly disclose receiving routing data and interface data with different update frequencies.
Pei discloses receiving the routing data from the plurality of network devices at a first update frequency (a period of 200 seconds is selected for BGP data; see lines 27-37, col. 18); and receiving the interface data from the plurality of network devices at a second update frequency, wherein the second update frequency is lower than the first update frequency (a period of 5 minutes is selected for SNMP data; see lines 27-37, col. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl, Gerber and Pei to use slower update frequency for interface data to evaluate robustness and effectiveness of a network framework (see lines 27-37, col. 18). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Scholl; in view of Gerber; and in further view of Labovitz et al. (US 2009/0168648 A1).

Regarding claim 8; the combination of Siegel, Scholl and Gerber discloses using routing and interface information to enrich a flow record.
The combination of Siegel, Scholl and Gerber does not explicitly disclose using current reporting data to enrich flow records.
Labovitz discloses receiving current reporting data from the plurality of network devices, and discarding historical reporting data received from the plurality of network devices prior to the current reporting data responsive to receiving the current reporting data  (network monitor receives BGP and SNMP data from different network devices from time to time; the network monitor uses only the current BGP and SNMP to annotate the flow record; see paragraphs [0014], [0048], Fig. 1 and Fig. 2); wherein the plurality of flow records is enriched using the current reporting data (the network monitor annotates raw flow record with BGP routing information; the network monitor annotates raw flow record with SNMP interface information; see paragraphs [0047]-[0053] and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl, Gerber and Labovitz to use current routing and interface information to achieve real-time data collection and analysis (see paragraph [0019] of Labovitz). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Scholl; in view of Gerber; and in further view of Nallamothu (US 10623322 B1).
Regarding claim 21; the combination of Siegel, Scholl and Gerber discloses using routing and interface information to enrich a flow record.
The combination of Siegel, Scholl and Gerber does not explicitly disclose the routing data comprises BGP data, and the interface data comprises SNMP data. 
Nallamothu discloses wherein the routing data comprises BGP data, and the interface data comprises SNMP data (the routing information uses BGP protocol, interface configuration uses SNMP protocol; see lines 29-42, col. 4 and lines 26-31, col. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Scholl, Gerber and Nallamothu to use BGP protocol for routing data and SNMP protocol for interface data to achieve configurability and flexibility in route filtering (see lines 46-61, col. 1). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Scholl et al. (US 2011/0142054 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415